Exhibit 24(b)(4.3): Point to Point Participation with Buffer Index Strategy Rider (VR-RA-4036(2017)) VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY pOINT TO POINT PARTICIPATION with Buffer INDEX STRATEGY Rider The Contract to which this Point to Point Participation with Buffer Index Strategy Rider (this “Rider”) is attached is hereby modified by the provisions of this Rider. This Rider makes available Index Segments through the Contract and this Rider’s provisions shall control to the extent a conflict exists between this Rider and the Contract. Any capitalized terms not defined in this Rider shall have the meaning given to them in the Contract. Please carefully read this Rider and the Contract to which it is attached. 1.
